Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  A new ground(s) of rejection is provided below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 7331084).
Regarding claim 18, Oh teaches a vacuum cleaner comprising: 
a suction inlet (161; Col. 6, lines 33-41); 
a suction source configured to generate an airflow through the suction inlet to draw debris with the airflow through the suction inlet (Col. 6, lines 30-33); and 
a separator assembly downstream from the suction inlet (See Figure 4; Col. 6, lines 20-29; Col 8, lines 64-67) including 
a container that defines a cyclonic separator about a separator axis (item 110; see Figure 6; see also Col. 8, lines 55-67), the container having a dirty air inlet positioned to receive the airflow and debris to rotate around the separator axis in a first direction within the container (see 111; see also Col. 8, lines 35-38), 
a clean air outlet that discharges the airflow from the separator assembly (see 163, Figure 3), 
a shroud located in the container having apertures forming an airflow passageway between the dirty air inlet and the clean air outlet ((see Col. 1, line 59-Col. 2, line 5 disclosing the air pathway and arrows; see Figure 2B; see also Col. 7, lines 1-19 disclosing that the louvers are arranged in a manner analogous to those of louvers 23; see also Col. 9, lines 49-53), the shroud having an upper end and a lower end having a lower opening (Col. 6, lines 30-33), 
a filter (243 of 240) at least partially within the shroud extending around the separator axis positioned in an airflow path between the shroud and the clean air outlet (Col. 9, lines 1-6), 
wherein a closed end of the filter contacts the shroud adjacent the lower end of the shroud to thereby close the lower opening of the shroud and define a filter dirt collection chamber with the lower end of the shroud and the filter (please see dust blocking portion 245 as well as Col. 9, lines 22-36; wherein the lower side of the grill body 221 is sealingly supported on the dust blocking portion, see Col. 9 lines 42-48; wherein the dust is collected within the assembly in a sealing manner such that a chamber is created; see also Col. 10, lines 4-10).  
Regarding claim 19, all previously recited limitations are taught by Oh. Oh further teaches wherein the filter is removable from the shroud through the shroud upper end (wherein the upper side of the grill body 221 is removably connected with the upper portion of the chamber 110, see Col. 9 lines 44-46; wherein there are holes provided on the upper side of the filter for screw-fastening with the chamber, see Col. 9, lines 19-21; wherein the filter portion is thus removable from the upper side).  
Regarding claim 20, all previously recited limitations are taught by Oh. Oh further teaches wherein the shroud airflow passageway is formed by a plurality of vanes (223) defining openings between adjacent vanes positioned to direct the airflow and debris in a second direction at least partially opposed to the first direction redirecting airflow into the shroud (see Col. 1, line 59-Col. 2, line 5 disclosing the air pathway and arrows; see Figure 2B; see also Col. 7, lines 1-19 .  
Regarding claim 21, all previously recited limitations are taught by Oh. Oh further teaches wherein sidewalls of adjacent vanes converge defining the openings between adjacent vanes having a decreasing area in the direction of airflow into the shroud (See Col. 7, lines 1-13 disclosing the inclined angles as well as the narrowing of air passages; see also Col. 7, lines 15-19 disclosing a shadowing structure).  
Regarding claim 22, all previously recited limitations are taught by Oh. Oh further teaches wherein the plurality of vanes defining openings between adjacent vanes are positioned to direct the airflow and debris to rotate between the shroud and filter in the second direction being opposite of the first direction (see Col. 1, line 52-Col. 2, line 5 disclosing the air pathway and arrows; see Figure 2B; see also Col. 7, lines 1-19 disclosing that the louvers are arranged in a manner analogous to those of louvers 23; see also Col. 9, lines 49-53).  
Regarding claim 24, all previously recited limitations are taught by Oh. Oh further teaches wherein the container includes an upper end and a lower end, the shroud upper end being releasably connected to the container upper end (wherein the cyclonic chamber 110 is threadably connected with the working elements, see Col. 6, lines 53-67; Col. 7, lines 52-59).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 12-17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 7331084) in view of Yoo (US 7722693).
Regarding claim 1, Oh teaches vacuum cleaner comprising: 
a suction inlet (161; Col. 6, lines 33-41); 
a suction source configured to generate an airflow through the suction inlet to draw debris with the airflow through the suction inlet (Col. 6, lines 30-33); and 
a separator assembly downstream from the suction inlet and a debris collection chamber (See Figure 4; Col. 6, lines 20-29; Col 8, lines 64-67), the separator assembly including 
a container that defines a cyclonic separator about a separator axis (item 110; see Figure 6; see also Col. 8, lines 55-67), the container having a dirty air inlet positioned to receive the airflow and debris to rotate around the separator axis in a first direction within the container (see 111; see also Col. 8, lines 35-38), 
a clean air outlet that discharges the airflow from the separator assembly (see 163, Figure 3), 
a shroud located in the container forming an airflow passageway between the dirty air inlet and the clean air outlet, the airflow passageway formed by a plurality of vanes (223) defining openings between adjacent vanes positioned to direct the airflow and debris in a second direction at least partially opposed to the first direction redirecting airflow into the shroud (see Col. 1, line 59-Col. 2, line 5 disclosing the air pathway and arrows; see Figure 2B; see also Col. 7, lines 1-19 disclosing that the louvers are arranged in a manner analogous to those of louvers 23; see also Col. 9, lines 49-53), and
a filter (243) at least partially within the shroud extending around the separator axis positioned in an airflow path between the plurality of vanes and the clean air outlet (Col. 9, lines 1-6).
However, Oh does not explicitly disclose a mesh screen positioned on the shroud outside the plurality of vanes to cover the airflow passageway. 
However, from the same or similar field of endeavor, Yoo (US 7722693) discloses a mesh screen positioned on the shroud outside the plurality of vanes to cover the airflow passageway (See Figures 19 and 20; see also Col. 16, lines 25-36; wherein grill member 201 surrounds the blades 230; see also Col. 20, lines 3-10).

One would be motivated to do so in order to filter the air prior to reaching the blades (i.e. the louvers of Oh; see Col. 16, lines 30-33 of Yoo). Both Oh and Yoo (in Col. 1, lines 53-56) contemplate filtering options in order to separate fine dust particles from heavier debris. Oh further contemplates several forms of filters, specifically for reducing the remaining dust and contaminant particles which deteriorate the performance of the vacuum (Col. 2, lines 8-10). Oh improves upon the prior art with the additional forms of filters (Col. 5, lines 27-33). This modification would be recognized as applying a known technique, i.e. an additional filter in the form of a perforated grill member, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Oh as modified by Yoo. Modified Oh further discloses wherein the mesh screen includes a plurality of pores (Yoo: Col. 16, lines 28-31 disclose holes 202). 
However, modified Oh fails to explicitly disclose that each pore has a pore size in a range from 100 micrometers to 450 micrometers. Since modified Oh does, however, disclose that the plurality of holes (202 of Yoo) effect the filtering conditions (Yoo: Col. 17, lines 1-6; Col. 16, lines 30-36), the size of each of the plurality of holes is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that different types and sizes of large debris a pore size in a range from 100 micrometers to 450 micrometers. Furthermore, the range of 100 micrometers to 450 micrometers is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. 
Regarding claim 3, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the debris collection chamber is below the shroud (please refer to element 140; see also Col. 6, lines 20-23).  
Regarding claim 4, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the container includes an upper end and a lower end and the separator axis extends centrally through the upper end and the lower end (see central axis, please refer to Figures 4 and 6).  
Regarding claim 5, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the shroud is between the upper end and the lower end of the container (see Figures 4 and 6).  
Regarding claim 6, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the shroud includes an upper end and a lower end, the shroud upper end being releasably connected to a container upper end (wherein the cyclonic chamber 110 is threadably connected with the working elements, see Col. 6, lines 53-67; Col. 7, lines 52-59).  
Regarding claim 7, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the shroud includes an upper end and a lower end having a lower opening (Col. 6, lines 30-33).  
Regarding claim 8, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein a closed end of the filter contacts the shroud adjacent the lower end closing the lower opening defining a filter dirt collection chamber within the shroud between the plurality of vanes and the filter (please see dust blocking portion 245 as well as Col. 9, lines 22-36; wherein the lower side of the grill body 221 is sealingly supported on the dust blocking portion, see Col. 9 lines 42-48; wherein the dust is collected within the assembly in a sealing manner such that a chamber is created; see also Col. 10, lines 4-10).  
Regarding claim 9, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the filter is removable from the shroud through the shroud upper end (wherein the upper side of the grill body 221 is removably connected with the upper portion of the chamber 110, see Col. 9 lines 44-46; wherein there are holes provided on the upper side of the filter for screw-fastening with the chamber, see Col. 9, lines 19-21; wherein the filter portion is thus removable from the upper side).  

Regarding claim 12, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the separator assembly further includes a lid removably coupled to the container, wherein the clean air outlet includes an aperture through the lid (wherein cover portion 235 is removable connected with frame 233; see also elements 233a, 113, 163, and 233d).  
Regarding claim 13, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the filter is a cylindrical filter forming a central portion in fluid communication with the clean air outlet (Col. 9, lines 16-21; see also Figure 5).  
Regarding claim 14, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the filter includes a media selected from the group consisting of pleated media, open cell foam media, natural fiber media, and synthetic media (Col. 9, lines 6-13 disclose folded polyester, i.e. pleated and synthetic is taught).  
Regarding claim 15, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the shroud includes an upper end having an upper opening removably coupled to the container and a lower end having a lower opening (Col. 6, lines 30-33; wherein the cyclonic chamber 110 is threadably connected with the working elements, see Col. 6, lines 53-67; Col. 7, lines 52-59), 
wherein the filter is removably attached to the lid in fluid communication with the clean air outlet (wherein the filter is removable from the cylinder 110 and so is cover portion 235) , 
wherein a closed end of the filter contacts the shroud adjacent the lower end closing the lower opening to define a dirt collection chamber within the shroud between the plurality of vanes and the filter (please see dust blocking portion 245 as well as Col. 9, lines 22-36; wherein the lower side of the grill body 221 is sealingly supported on the dust blocking portion, see Col. 9 lines 42-48; wherein the dust is collected within the assembly in a sealing manner such that a chamber is created; see also Col. 10, lines 4-10), and 
wherein the filter is removable through the upper opening to empty the dirt collection chamber when the lid is uncoupled from the container (Col. 3, lines 45-46; wherein the upper side of the grill body 221 is removably connected with the upper portion of the chamber 110, see Col. 9 lines 44-46; wherein there are holes provided on the upper side of the filter for screw-fastening with the chamber, see Col. 9, lines 19-21; wherein the filter portion is thus removable from the upper side).  
Regarding claim 16, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein sidewalls of adjacent vanes converge defining the openings between adjacent vanes having a decreasing area in the direction of airflow into the shroud (See Col. 7, lines 1-13 disclosing the inclined angles as well as the narrowing of air passages; see also Col. 7, lines 15-19 disclosing a shadowing structure).  
Regarding claim 17, all previously recited limitations are rejected by Oh as modified by Yoo. Modified Oh further teaches wherein the plurality of vanes defining openings between adjacent vanes are positioned to direct the airflow and debris to rotate between the shroud and filter in the second direction being opposite of the first direction (see Col. 1, line 52-Col. 2, line 5 disclosing the air pathway and arrows; see Figure 2B; see also Col. 7, lines 1-19 disclosing that the louvers are arranged in a manner analogous to those of louvers 23; see also Col. 9, lines 49-53).  
Regarding claim 23, all of the limitations recited in claim 20 are anticipated by the teachings of Oh. However, Oh does not explicitly disclose a mesh screen positioned on the shroud outside the plurality of vanes to cover the airflow passageway, wherein the mesh screen includes a plurality of pores each having a pore size in a range from 100 micrometers to 450 micrometers. 
However, from the same or similar field of endeavor, Yoo (US 7722693) discloses a mesh screen positioned on the shroud outside the plurality of vanes to cover the airflow passageway (See Figures 19 and 20; see also Col. 16, lines 25-36; wherein grill member 201 surrounds the blades 230; see also Col. 20, lines 3-10), wherein the mesh screen includes a plurality of pores (Yoo: Col. 16, lines 28-31 disclose holes 202).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a grill mesh member surrounding the louvers of Oh, as taught and suggested by Yoo (wherein grill member 201 surrounds blades 230). 

However, modified Oh fails to explicitly disclose that each pore has a pore size in a range from 100 micrometers to 450 micrometers. Since modified Oh does, however, disclose that the plurality of holes (202 of Yoo) effect the filtering conditions (Yoo: Col. 17, lines 1-6; Col. 16, lines 30-36), the size of each of the plurality of holes is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that different types and sizes of large debris particles may pass through into the louvers of Oh. Choosing a range of aperture size in order to filter debris of a selected particle size is recognized within the art and can be determined via routine experimentation and optimization. Therefore, since the general conditions of the claim, i.e. that the grill member (201) is made up of a plurality of through holes for filtering, were disclosed in the prior art by modified Oh, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date a pore size in a range from 100 micrometers to 450 micrometers. Furthermore, the range of 100 micrometers to 450 micrometers is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 7331084) in view of Yoo (US 7722693), and in further view of Liu (US 6113663).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Oh as modified by Yoo. Modified Oh does disclose of a type of a lid, specifically teaching wherein the separator assembly further includes a lid removably coupled to the container (wherein cover portion 235 is removable connected with frame 233; see also elements 233a, 113, 163, and 233d). 
However, modified Oh does not explicitly teach the filter being coupled to the lid and removable with the lid from the container.  
However, from the same or similar field of endeavor, Liu discloses the filter being coupled to the lid (14) and removable with the lid from the container (Col. 1, lines 63-67; Col 4, lines 4-13; Col. 3, lines 8-12 and 17-20).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Liu into the invention of modified Oh.
One would be motivated to do so in order to provide a way in which the filters can be easily inspected and replaced. Due to the incorporation of Liu into modified Oh, the 
Regarding claim 11, all of the limitations recited in claim 10 are rejected by Oh as modified by Yoo and Liu. Modified Oh further teaches wherein the shroud is coupled to the lid and removable with the lid from the container (wherein the combination statement of claim 10 discloses this; please refer to lid 14 of Liu).  
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 7331084) in view of Liu (US 6113663).	
Regarding claim 25, all of the limitations recited in claim 18 are anticipated by the teachings of Oh. Oh further teaches wherein the separator assembly further includes a lid removably coupled to the container (wherein cover portion 235 is removable connected with frame 233; see also elements 233a, 113, 163, and 233d). 
However, Oh does not explicitly teach the filter being coupled to the lid and removable with the lid from the container.  
However, from the same or similar field of endeavor, Liu discloses the filter being coupled to the lid (14) and removable with the lid from the container (Col. 1, lines 63-67; Col 4, lines 4-13; Col. 3, lines 8-12 and 17-20).  

One would be motivated to do so in order to provide a way in which the filters can be easily inspected and replaced. Due to the incorporation of Liu into Oh, the dual filters of Oh may be replaced or inspected easily; this is an advantage in comparison to single filter units (Col. 3, lines 17-20; Col. 4, lines 4-13). Please also refer to MPEP 2144.04, Section V., subsection C. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) of making items separable in a structure. This modification would be recognized as applying a known technique, i.e. removable filters, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 26, all of the limitations recited in claim 25 are rejected by Oh as modified by Liu. Modified Oh further teaches wherein the shroud is coupled to the lid and removable with the lid from the container (wherein the combination statement of claim 25 discloses this; please refer to lid 14 of Liu).  
Regarding claim 27, all of the limitations recited in claim 25 are rejected by Oh as modified by Liu. Modified Oh further teaches wherein the filter is removable from the shroud through the shroud upper end to empty the filter dirt collection chamber when the lid is uncoupled from the container (please refer to the combination statement of claim 25; wherein the upper side of the grill body 221 is removably connected with the upper portion of the chamber 110, see Col. 9 lines 44-46; wherein there are holes provided on the upper side of the filter for screw-fastening with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vines (US 20160174803), see [0024], [0025].
Hyun (US 20180271343), see Figure 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723